                                                              Case 18-25574-PGH            FORM
                                                                                          Doc 291 Filed 10/22/19 Page                                       1 of 5                        Page No:     1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES

Case No.:                        18-25574                                                                                                                   Trustee Name:                              Sonya S. Slott
Case Name:                       RAY'S QUALITY AUTO SALES, INC.                                                                                             Date Filed (f) or Converted (c):           12/15/2018 (f)
For the Period Ending:           09/30/2019                                                                                                                 §341(a) Meeting Date:                      01/22/2019
                                                                                                                                                            Claims Bar Date:                           02/25/2019
                                   1                                                 2                               3                                4                         5                                          6

                       Asset Description                                        Petition/                  Estimated Net Value                   Property                 Sales/Funds                 Asset Fully Administered (FA)/
                        (Scheduled and                                        Unscheduled                 (Value Determined by                   Abandoned                Received by                Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                     Value                           Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

Ref. #
1        Bank of America checking 6860                                                   $0.00                                   $0.00                                                 $0.00                                           FA
2        Accounts receivable 8,470.92-                                              $8,470.92                               $6,000.00                                               $3,599.86                                   $2,400.14
Asset Notes:      Dwight Edmond
3        Accounts receivable 3765.03                                                $3,765.03                               $4,000.00                                               $2,750.00                                          FA
Asset Notes:      Maurice Daniel hernandez
4        Accounts receivable 6549.84                                                $6,549.84                               $5,000.00                                               $3,506.54                                   $1,493.46
Asset Notes:      olga deltoro
5        Accounts receivable 6247.45                                                $6,247.45                               $3,500.00                                               $3,500.00                                          FA
Asset Notes:      issa malondo and Antonio efrain
6        2 copy leases copy machines located at 961 NW                                   $0.00                                   $0.00                                                 $0.00                                           FA
         127th Place, Miami, FL 33182 Unknown


TOTALS (Excluding unknown value)                                                                                                                                                                           Gross Value of Remaining Assets
                                                                                  $25,033.24                               $18,500.00                                            $13,356.40                                    $3,893.60



Major Activities affecting case closing:
 03/06/2019     1. The Trustee has hired counsel to investigate business functions and assets. KC Trustee is administering accounts receivables. Trustee is evaluating potential fraudulent transfer claims
                against Bayview Financial. Settlement negotiations ongoing. KC 8/12/19
                2. Claims bar date: 2/25/2019 Claims to be reviewed at a later date
                3. Tax return by Kapila if needed


Initial Projected Date Of Final Report (TFR):            02/28/2021                            Current Projected Date Of Final Report (TFR):              02/28/2021                 /s/ SONYA S. SLOTT
                                                                                                                                                                                      SONYA S. SLOTT
                                                        Case 18-25574-PGH         Doc 29 Filed 10/22/19            Page 2 of 5
                                                                                  FORM 2                                                               Page No: 1
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       18-25574                                                                              Trustee Name:                        Sonya S. Slott
Case Name:                     RAY'S QUALITY AUTO SALES, INC.                                                        Bank Name:                           Veritex Community Bank
Primary Taxpayer ID #:         **-***6786                                                                            Checking Acct #:                     ******7401
Co-Debtor Taxpayer ID #:                                                                                             Account Title:
For Period Beginning:          10/01/2018                                                                            Blanket bond (per case limit):       $56,290,000.00
For Period Ending:             09/30/2019                                                                            Separate bond (if applicable):


     1                2                           3                                              4                                         5                    6                    7

Transaction      Check /                   Paid to/                      Description of Transaction                    Uniform          Deposit           Disbursement             Balance
   Date           Ref. #                Received From                                                                 Tran Code           $                    $


04/20/2019                  MARK S ROHER PA                        PAYMENT OF POST PETITION ACCOUNT                       *              $3,217.94                    $0.00              $3,217.94
                                                                   RECEIVEABLES PER VERBAL DEMAND AT 341
                                                                   MEETING
                     {4}                                                                              $1,195.52       1121-000                                                           $3,217.94
                     {3}                                                                              $1,200.00       1121-000                                                           $3,217.94
                     {4}                                                                                 $822.42      1121-000                                                           $3,217.94
05/24/2019           (3)    maurico hernandez                      PAYMENT ON ORDER REGARDING ACCOUNT                 1121-000            $300.00                     $0.00              $3,517.94
                                                                   RECEIVEABLE DATED 8/14/19 (CP 24)
05/30/2019           1001   Ouellette & Mauldin                    PAYMENT ON ATTENDANCE FEE PER LOCAL                2990-000                 $0.00                $150.00              $3,367.94
                                                                   ORDER
06/10/2019           (3)    MAURICE HERNANDEZ                      PAYMENT ON ORDER REGARDING ACCOUNT                 1121-000            $312.50                     $0.00              $3,680.44
                                                                   RECEIVEABLE DATED 8/14/19 (CP 24)
06/15/2019           (3)    MAURICE HERNANDEZ                      PAYMENT ON ORDER REGARDING ACCOUNT                 1121-000            $312.50                     $0.00              $3,992.94
                                                                   RECEIVEABLE DATED 8/14/19 (CP 24)
06/15/2019           (3)    MAURICE HERNANDEZ                      PAYMENT ON ORDER REGARDING ACCOUNT                 1121-000            $312.50                     $0.00              $4,305.44
                                                                   RECEIVEABLE DATED 8/14/19 (CP 24)
06/24/2019           (2)    DWIGHT EDMUND                          PAYMENT ON ORDER REGARDING ACCOUNT                 1121-000            $325.00                     $0.00              $4,630.44
                                                                   RECEIVEABLE DATED 8/14/19 (CP 24)
06/24/2019           (3)    MAURICE HERNANDEZ                      PAYMENT ON ORDER REGARDING ACCOUNT                 1121-000            $312.50                     $0.00              $4,942.94
                                                                   RECEIVEABLE DATED 8/14/19 (CP 24)
06/28/2019           (2)    MARK S ROHER PA                        PAYMENT OF POST PETITION ACCOUNT                   1121-000           $2,624.86                    $0.00              $7,567.80
                                                                   RECEIVEABLES PER VERBAL DEMAND AT 341
                                                                   MEETING
07/13/2019           (5)    ANTONIO MALDONADO                      PAYMENT ON ORDER REGARDING ACCOUNT                 1121-000            $500.00                     $0.00              $8,067.80
                                                                   RECEIVEABLE DATED 8/14/19 (CP 24)
07/13/2019           (5)    ANTONIO MALDONADO                      PAYMENT ON ORDER REGARDING ACCOUNT                 1121-000            $500.00                     $0.00              $8,567.80
                                                                   RECEIVEABLE DATED 8/14/19 (CP 24)


                                                                                                                     SUBTOTALS            $8,717.80                 $150.00
                                                     Case 18-25574-PGH         Doc 29 Filed 10/22/19   Page 3 of 5
                                                                               FORM 2                                                     Page No: 2
                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                     18-25574                                                                    Trustee Name:                       Sonya S. Slott
Case Name:                   RAY'S QUALITY AUTO SALES, INC.                                              Bank Name:                          Veritex Community Bank
Primary Taxpayer ID #:       **-***6786                                                                  Checking Acct #:                    ******7401
Co-Debtor Taxpayer ID #:                                                                                 Account Title:
For Period Beginning:        10/01/2018                                                                  Blanket bond (per case limit):      $56,290,000.00
For Period Ending:           09/30/2019                                                                  Separate bond (if applicable):


     1               2                     3                                                  4                                5                   6                    7

Transaction      Check /                Paid to/                      Description of Transaction           Uniform          Deposit          Disbursement             Balance
   Date           Ref. #             Received From                                                        Tran Code           $                   $


07/13/2019           (5)   ANTONIO MALDONADO                     PAYMENT ON ORDER REGARDING ACCOUNT       1121-000            $500.00                  $0.00                $9,067.80
                                                                 RECEIVEABLE DATED 8/14/19 (CP 24)
07/13/2019           (5)   ANTONIO MALDONADO                     PAYMENT ON ORDER REGARDING ACCOUNT       1121-000            $500.00                  $0.00                $9,567.80
                                                                 RECEIVEABLE DATED 8/14/19 (CP 24)
07/13/2019           (5)   ANTONIO MALDONADO                     PAYMENT ON ORDER REGARDING ACCOUNT       1121-000            $500.00                  $0.00             $10,067.80
                                                                 RECEIVEABLE DATED 8/14/19 (CP 24)
07/13/2019           (5)   ANTONIO MALDONADO                     PAYMENT ON ORDER REGARDING ACCOUNT       1121-000            $500.00                  $0.00             $10,567.80
                                                                 RECEIVEABLE DATED 8/14/19 (CP 24)
07/13/2019           (5)   ANTONIO MALDONADO                     PAYMENT ON ORDER REGARDING ACCOUNT       1121-000            $500.00                  $0.00             $11,067.80
                                                                 RECEIVEABLE DATED 8/14/19 (CP 24)
08/05/2019           (2)   DWIGHT EDMUND                         PAYMENT ON ORDER REGARDING ACCOUNT       1121-000            $325.00                  $0.00             $11,392.80
                                                                 RECEIVEABLE DATED 8/14/19 (CP 24)
09/09/2019           (2)   DWIGHT EDMUND                         PAYMENT ON ORDER REGARDING ACCOUNT       1121-000            $325.00                  $0.00             $11,717.80
                                                                 RECEIVEABLE DATED 8/14/19 (CP 24)
09/28/2019           (4)   OLGA DEL TORO                         PAYMENT ON ORDER REGARDING ACCOUNT       1121-000            $500.00                  $0.00             $12,217.80
                                                                 RECEIVEABLE DATED 8/14/19 (CP 24)
09/28/2019           (4)   OLGA DEL TORO                         PAYMENT ON ORDER REGARDING ACCOUNT       1121-000            $500.00                  $0.00             $12,717.80
                                                                 RECEIVEABLE DATED 8/14/19 (CP 24)
09/28/2019           (4)   OLGA DEL TORO                         PAYMENT ON ORDER REGARDING ACCOUNT       1121-000            $488.60                  $0.00             $13,206.40
                                                                 RECEIVEABLE DATED 8/14/19 (CP 24)




                                                                                                         SUBTOTALS            $4,638.60                 $0.00
                                                              Case 18-25574-PGH        Doc 29 Filed 10/22/19                 Page 4 of 5
                                                                                       FORM 2                                                                       Page No: 3
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        18-25574                                                                                          Trustee Name:                        Sonya S. Slott
Case Name:                      RAY'S QUALITY AUTO SALES, INC.                                                                    Bank Name:                           Veritex Community Bank
Primary Taxpayer ID #:          **-***6786                                                                                        Checking Acct #:                     ******7401
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:
For Period Beginning:           10/01/2018                                                                                        Blanket bond (per case limit):       $56,290,000.00
For Period Ending:              09/30/2019                                                                                        Separate bond (if applicable):


    1                2                          3                                                     4                                                   5                  6                    7

Transaction      Check /                     Paid to/                         Description of Transaction                           Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                           Tran Code            $                    $



                                                                                       TOTALS:                                                         $13,356.40                 $150.00             $13,206.40
                                                                                           Less: Bank transfers/CDs                                         $0.00                   $0.00
                                                                                       Subtotal                                                        $13,356.40                 $150.00
                                                                                           Less: Payments to debtors                                        $0.00                   $0.00
                                                                                       Net                                                             $13,356.40                 $150.00




                     For the period of 10/01/2018 to 09/30/2019                                                  For the entire history of the account between 04/20/2019 to 9/30/2019

                     Total Compensable Receipts:                        $13,356.40                               Total Compensable Receipts:                                $13,356.40
                     Total Non-Compensable Receipts:                         $0.00                               Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                      $13,356.40                               Total Comp/Non Comp Receipts:                              $13,356.40
                     Total Internal/Transfer Receipts:                       $0.00                               Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                     $150.00                                Total Compensable Disbursements:                                $150.00
                     Total Non-Compensable Disbursements:                   $0.00                                Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                   $150.00                                Total Comp/Non Comp Disbursements:                              $150.00
                     Total Internal/Transfer Disbursements:                 $0.00                                Total Internal/Transfer Disbursements:                            $0.00
                                                              Case 18-25574-PGH         Doc 29 Filed 10/22/19              Page 5 of 5
                                                                                        FORM 2                                                                   Page No: 4
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        18-25574                                                                                       Trustee Name:                         Sonya S. Slott
Case Name:                      RAY'S QUALITY AUTO SALES, INC.                                                                 Bank Name:                            Veritex Community Bank
Primary Taxpayer ID #:          **-***6786                                                                                     Checking Acct #:                      ******7401
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:
For Period Beginning:           10/01/2018                                                                                     Blanket bond (per case limit):        $56,290,000.00
For Period Ending:              09/30/2019                                                                                     Separate bond (if applicable):


    1                2                           3                                                     4                                             5                     6                    7

Transaction      Check /                     Paid to/                          Description of Transaction                        Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                         Tran Code            $                    $


                                                                                                                                                                               NET               ACCOUNT
                                                                                        TOTAL - ALL ACCOUNTS                              NET DEPOSITS                    DISBURSE              BALANCES

                                                                                                                                                   $13,356.40                  $150.00           $13,206.40




                     For the period of 10/01/2018 to 09/30/2019                                                For the entire history of the account between 04/20/2019 to 9/30/2019

                     Total Compensable Receipts:                        $13,356.40                          Total Compensable Receipts:                                  $13,356.40
                     Total Non-Compensable Receipts:                         $0.00                          Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                      $13,356.40                          Total Comp/Non Comp Receipts:                                $13,356.40
                     Total Internal/Transfer Receipts:                       $0.00                          Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:                     $150.00                           Total Compensable Disbursements:                                  $150.00
                     Total Non-Compensable Disbursements:                   $0.00                           Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                   $150.00                           Total Comp/Non Comp Disbursements:                                $150.00
                     Total Internal/Transfer Disbursements:                 $0.00                           Total Internal/Transfer Disbursements:                              $0.00




                                                                                                                                                /s/ SONYA S. SLOTT
                                                                                                                                                SONYA S. SLOTT
